COOPERATION AGREEMENT made by and between HPIL HEALTHCARE Inc. and MB INGENIA SRL December 20, 2013 Table of Contents 1. Term 2 2. Goals And Objectives. 2 3. Obligations Of The Parties. 3 4. Confidentiality. 3 5. Relation Of The Parties. 3 6. Closing 3 7. Representations, Warranties, And Covenants Of MB 3 8. Representations, Warranties, And Covenants Of HPIL HC 4 9. MB’s Indemnity. 4 10. HPIL HC’s Indemnity. 5 11. Payment Of Expenses. 5 12. Approval Of Counsel 5 13. Notices 5 14. Additional Undertakings. 6 15. Compliance With The Foreign Corrupt Practices Act And Export Control And Antiboycott Laws 6 16. Arbitration. 6 17. Governing Law 7 18. Binding Effect 7 19. Counterparts. 7 20. No Reliance. 7 21. Early Termination. 7 22. Captions 7 23. Entire Agreement 7 1 COOPERATION AGREEMENT THIS COOPERATION AGREEMENT (“Agreement”) is signed this 20th day of December, 2013 (the “Closing Date”), by and between HPIL HEALTHCARE Inc., a Nevada (USA) corporation (hereafter “HPIL HC”) and MB INGENIA SRL, a private limited company domiciled in Italy (hereafter “MB”). R E C I T A L S: The following is a recital of facts underlying this Agreement: A.
